United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Shannon Bravo, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1654
Issued: June 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 22, 2020 appellant filed a timely appeal from a June 12, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 12, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 12, 2020, as he no longer had residuals or
disability causally related to his accepted employment injury.
FACTUAL HISTORY
On March 21, 1995 appellant, then a 41-year-old postal clerk, filed an occupational disease
claim (Form CA-2) alleging that he sustained an acute stress disorder due factors of his federal
employment in particular the actions and comments of supervisors and coworkers between 1991
and 1995. OWCP accepted the claim for anxiety state, unspecified. Appellant stopped work in
2005.
On December 6, 2007 OWCP referred appellant, together with a statement of accepted
facts (SOAF) and a series of specific questions, for a second opinion examination with
Dr. Donald H. Stanford, a Board-certified psychiatrist. It requested that Dr. Stanford provide an
opinion regarding whether appellant continued to have residuals or disability from work causally
related to his accepted employment injury, i.e., anxiety state, unspecified.
In a January 22, 2008 report, Dr. Stanford detailed his examination findings that he
obtained on that date. He opined that appellant had a cognitive disorder, not otherwise specified,
and probably continued to have anxiety and depressive disorders, not otherwise specified, which
were related to appellant’s work at the employing establishment. Dr. Stanford advised that
appellant was totally disabled from work due to his psychiatric conditions.
In a September 9, 2019 attending physician’s report (Form CA-20), Dr. Elizabeth Padilla,
a clinical psychologist, opined that appellant had been totally disabled from work since March 12,
2011 due to employment-related generalized anxiety disorder/depression.
On October 9, 2019 OWCP again referred appellant, and a series of specific questions, for
a second opinion examination with Dr. Stanford. It also provided Dr. Stanford with an October 9,
2019 document, which advised that the SOAF provided the only factual framework for his opinion.
The October 9, 2019 document indicated, “Your opinion should not refute the facts, including
accepted condition(s), listed in the SOAF.” The October 9, 2019 document listed the following
conditions as the accepted conditions in appellant’s case: adjustment reaction, not otherwise
specified; paranoid personality; and schizo-affective disorder. OWCP requested that Dr. Stanford
provide an opinion on whether appellant continued to have employment-related residuals/
disability. An October 29, 2019 SOAF listed the accepted condition in appellant’s case as “anxiety
state, unspecified.”
In a February 21, 2020 report, Dr. Stanford discussed appellant’s factual and medical
history and reported the findings of his evaluation he conducted on the same date. Appellant
reported that he had nightmares two or three times per week regarding the employing
establishment. He also reported that he generally did not feel anxious or fearful at home, but that
he did feel “a little fear” when he thought about his former supervisors. Dr. Stanford summarized
the medical evidence of record since the mid-1990s, noting that a number of physicians had
diagnosed appellant with such conditions as generalized anxiety disorder, panic attacks,
agoraphobia, and depression. He noted that an October 9, 2019 “SOAF” provided to him had
2

indicated that OWCP had accepted appellant’s claim for adjustment disorder, not otherwise
specified; paranoid personality disorder; and schizo-affective disorder. Dr. Stanford indicated that
the most prominent of appellant’s “three new accepted diagnoses” was paranoid personality
disorder. He opined that, based on the provided deﬁnition of the condition, “it must be concluded
that [appellant’s] paranoid personality disorder was not the result of his employment. Rather, it is
probable his paranoid personality disorder led to his series of difﬁculties within his employment,
i.e., feeling harassed and bullied….” Dr. Stanford advised that the diagnosis of schizo-affective
disorder “is probably accurate.” He further indicated that the diagnosis of adjustment disorder,
not otherwise specified, “may have been applicable” to appellant at one time, basically as a
manifestation of his paranoid personality and schizo-affective disorders. Dr. Stanford further
noted, “By definition the condition is no longer present.” He opined that appellant’s continuing
psychiatric symptoms and conditions were self-generated rather than caused by, or a result of,
appellant’s work at the employing establishment. Dr. Stanford asserted that paranoid personality
and schizo-affective disorders are not situationally caused.
Dr. Stanford asserted that the work assignment that appellant left in 2005 “could not in any
manner result in an individual developing a paranoid personality disorder or schizo-affective
disorder or any other serious disabling psychiatric condition.” He noted, “There may have been a
temporary aggravation as a result of [appellant’s] perception of unfair treatment that might be
considered an adjustment disorder, which then was concluded probably within a few months of
his departure from work.” Dr. Stanford advised that OWCP had requested that he list all of
appellant’s current diagnoses causally connected to the work injury. He noted, “Whether any of
[appellant’s] diagnoses are related causally to his employment is an issue that is questionable.
There may have been a temporary aggravation in an adjustment disorder, unspecified, which
probably resolved within 6 to 12 months of his departure from work in 2005. Otherwise there are
no diagnoses causally connected to his work injury or work experience.” Dr. Stanford also advised
that he had been asked if the work-related condition had resolved. He indicated, “In my opinion
this condition resolved long ago.” Dr. Stanford further opined that appellant’s present level of
disability was not a direct result of accepted work-related conditions. He indicated that it was
unlikely that appellant was capable of working, possibly due to motivation problems and cognitive
compromise, but noted that these reasons for not working were not “a direct result of accepted
work-related conditions.” In a February 24, 2020 work capacity evaluation report (Form OWCP5c), Dr. Stanford advised that reference should be made to his February 21, 2020 report regarding
appellant’s inability to work.
In a March 25, 2020 notice, OWCP advised appellant of its proposed termination of his
wage-loss compensation and medical benefits as he no longer had residuals or disability causally
related to his accepted employment injury, i.e., anxiety state, unspecified. It indicated that the
weight of the medical opinion evidence regarding employment-related residuals/disability rested
with the February 21, 2020 report of Dr. Stanford. OWCP afforded appellant 30 days to present
evidence or argument challenging the proposed termination action.
In an April 11, 2010 letter to OWCP, appellant requested a 30-day extension to submit
additional medical evidence. On April 27, 2020 OWCP granted him a 30-day extension.
Appellant did not submit any additional evidence within the afforded period.
By decision dated June 12, 2020, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective June 12, 2020, as he no longer had residuals or disability causally
related to his accepted employment injury.
3

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.4 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.8
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective June 12, 2020, as he no longer had
residuals or disability causally related to his accepted employment injury.
On October 9, 2019 OWCP referred appellant, and a series of specific questions, for a
second opinion examination with Dr. Stanford. It provided an October 9, 2019 document, which
advised that the SOAF provided the only factual framework for his opinion and indicated, “Your
opinion should not refute the facts, including accepted condition(s), listed in the SOAF.” The
October 9, 2019 document listed the following conditions as the accepted conditions in appellant’s
case: adjustment reaction, not otherwise specified; paranoid personality; and schizo-affective
disorder. OWCP requested that Dr. Stanford provide an opinion on whether appellant continued
to have employment-related residuals/disability. It subsequently provided a SOAF dated
October 29, 2019 which listed “anxiety state, unspecified” as the only accepted condition in
appellant’s case.
In a February 21, 2020 report, Dr. Stanford asserted that an October 9, 2019 “SOAF”
indicated that OWCP had accepted appellant’s claim for adjustment disorder, not otherwise
specified; paranoid personality; and schizo-affective disorder. He indicated that the most
prominent of appellant’s “three new accepted diagnoses” was paranoid personality disorder.
Dr. Stanford opined that, based on the provided deﬁnition of the condition, “it must be concluded
that [appellant’s] paranoid personality disorder was not the result of his employment. Rather, it is
4

D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
5

See R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989); Charles E.
Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
6

M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009); T.P.,
58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005). Furman G. Peake, 41 ECAB 361, 364 (1990).
8

See A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

4

probable his paranoid personality disorder led to his series of difﬁculties within his employment,
i.e., feeling harassed and bullied….” He advised that the diagnosis of schizo-affective disorder “is
probably accurate.” Dr. Stanford further indicated that the diagnosis of adjustment disorder, not
otherwise specified, “may have been applicable” to appellant at one time, basically as a
manifestation of his paranoid personality and schizo-affective disorders. He further noted, “By
definition the condition is no longer present.” Dr. Stanford opined that appellant’s continuing
psychiatric symptoms and conditions were self-generated rather than caused by, or a result of,
appellant’s work at the employing establishment. He asserted that paranoid personality and
schizo-affective disorders are not situationally caused. Dr. Stanford noted, “Whether any of
[appellant’s] diagnoses are related causally to his employment is an issue that is questionable.
There may have been a temporary aggravation in an adjustment disorder, unspecified, which
probably resolved within 6 to 12 months of [appellant’s] departure from work in 2005. Otherwise
there are no diagnoses causally connected to his work injury or work experience.” He also advised
that he had been asked if the work-related condition had resolved. Dr. Stanford indicated, “In my
opinion this condition resolved long ago.” He further opined that appellant’s present level of
disability was not a direct result of accepted work-related conditions. Dr. Stanford indicated that
it was unlikely that appellant was capable of working, possibly due to motivation problems and
cognitive compromise, but noted that these reasons for not working were not “a direct result of
accepted work-related conditions.”
The Board has held that the findings of an OWCP referral physician or impartial medical
examiner must be based on the factual underpinnings of the claim, as set forth in the SOAF.9
OWCP’s procedures provide that when an OWCP referral physician or impartial medical examiner
renders a medical opinion based on an SOAF which is incomplete or inaccurate, or does not use
the SOAF as the framework in forming his or her opinion, the probative value of the opinion is
seriously diminished or negated altogether.10
Dr. Stanford based his opinion on the October 9, 2019 document, which listed the accepted
conditions as: adjustment reaction, not otherwise specified; paranoid personality; and schizoaffective disorder. The October 29, 2019 SOAF also provided, however, noted only accepted
“anxiety state, unspecified” as the accepted condition. Because Dr. Stanford was presented with
conflicting information regarding the accepted conditions and it remains unclear whether the
acceptance of the claim was expanded to include additional conditions, his opinion is of limited
probative value regarding continuing employment-related residuals/disability.11
Due to the lack of probative value or Dr. Stanford’s report, the Board finds that OWCP erred
in relying on his opinion as the basis to terminate appellant’s wage-loss compensation and medical
benefits for the accepted conditions. The Board therefore finds that OWCP has not met its burden
of proof.

9

See A.D., Docket No. 20-0553 (issued April 19, 2021).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3a(10)
(October 1990).
11

See supra notes 9 and 10.

5

CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective June 12, 2020, as he no longer had residuals or
disability causally related to his accepted employment injury..
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: June 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

